Citation Nr: 0726175	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ankle strain.

2.  Entitlement to service connection for right foot pain, 
fallen arches.

3.  Entitlement to service connection for left foot pain, 
tendonitis, fallen arches.

4.  Entitlement to service connection for cervical strain.

5.  Entitlement to service connection for left back pain.

6.  Entitlement to service connection for left hip pain, 
bursitis, also claimed as leg numbness.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
October 2002.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a left 
ankle disability.

2.  The veteran does not have a current diagnosis of a right 
foot disability.

3.  The veteran does not have a current diagnosis of a left 
foot disability.

4.  The veteran does not have a current diagnosis of a neck 
disability.

5.  The veteran does not have a current diagnosis of a back 
disability.

6.  The veteran does not have a current diagnosis of a left 
hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle strain 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  The criteria for service connection for right foot pain, 
fallen arches, have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for service connection for left foot pain, 
tendonitis, fallen arches, have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  The criteria for service connection for cervical strain 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  The criteria for service connection for left back pain 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

6.  The criteria for service connection for left hip pain, 
bursitis, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he developed a left ankle strain; 
right foot pain and fallen arches; left foot pain, 
tendonitis, and fallen arches; a cervical strain; left back 
pain; and left hip pain, bursitis, during active service and 
continues to experience chronic pain in these areas.  See 
December 2002 VA Form 21-526; May 2004 VA Form 9.  

The veteran's service medical records show that he was seen 
for complaints involving his left ankle, feet, neck, back and 
left hip.  He reported left hip pain in June 1994, at which 
time he indicated that he had slipped and fallen on his left 
hip in January of that year.  He was assessed with chronic 
left hip pain; questionable status post contusion; and 
questionable bursitis.  See health record.  He was seen on 
several other occasions with complaint of hip pain and was 
diagnosed with iliotibial band (ITB) syndrome and left 
trochanteric bursitis.  See July 1994 and September 1994 
health records.  In October 1996, the veteran was seen with 
complaints of left ankle pain and was diagnosed with left 
ankle strain.  See health records.  He complained of neck 
pain after being struck by a helicopter wheel as he was 
hooking up a loose clip in April 1997.  An assessment of 
right cervical strain was made.  See health record.  The 
veteran was seen with lower back pain after a fall on the 
flight deck in November 1999, but examination was normal.  He 
was subsequently seen on two occasions in August 2000 with 
complaint of chronic back pain.  On the second visit, the 
examiner indicated that x-rays were negative and stated the 
problem seemed musculoskeletal.  See records from Charleston, 
South Carolina Naval Hospital.  In July 2001, the veteran 
complained of a throbbing pain in the lateral right foot and 
was assessed with right foot pain, questionable etiology.  He 
was seen with complaint of left foot pain in May 2002.  An 
assessment of normal exam, possible tendonitis pending was 
made.  See health records.  At his discharge, he reported 
that he had swollen or painful joints, arthritis, rheumatism 
or bursitis, recurrent back pain and foot trouble.  The 
examining physician noted the in-service problems the veteran 
had with his left ankle, feet, neck, back and left hip, but a 
clinical evaluation of the veteran's feet, lower extremities, 
and spine were normal.  See July 2002 reports of medical 
examination and history.  

It appears that the veteran also sought private treatment 
during active service, as non-military medical records with 
dates corresponding to his period of enlistment have been 
associated with the claims folder.  The record is devoid of 
any post-service medical evidence, and the veteran has 
indicated that he had no additional medical evidence to 
provide.  See November 2003 response form.  

The private records show that the veteran was seen at Alpha 
Medical & Spinal Care, LLC between October 2001 and June 2002 
with complaints of neck and back pain.  Various assessments 
were made, to include sit-up induced discomfort due to tight 
ilio-lumbar ligament and/or tight psoas pulling on lumbar 
segments; upper thorax weakness; tight erector spinal and 
trapezius; and thoraco-lumbar myalgia.  Indication of fallen 
arches of his feet was also noted.  See October 2001 record.  
The veteran also received treatment at West Family 
Chiropractic, P.A. in August 2002 for pain in his back, neck, 
knees and feet, but no diagnoses were made.  


The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In 
addition, pain alone, without a diagnosed or identifiable 
underlying condition, is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

The evidence of record does not support the veteran's claims 
for entitlement to service connection for left ankle strain 
or left hip pain, bursitis, also claimed as leg numbness.  
The Board acknowledges that the service medical records 
contain references to the veteran's left ankle and left hip.  
These in-service complaints, however, are dated within the 
first two years of the veteran's eight year enlistment and 
comprise the only in-service references to these joints.  
Furthermore, the veteran has not submitted any 
contemporaneous medical evidence suggesting that he continues 
to seek treatment for his left hip and left ankle.  In the 
absence of evidence that the veteran has any current left hip 
or left ankle disabilities, service connection is not 
warranted and the claims must be denied.  See id.  

The evidence of record also does not support the veteran's 
remaining claims.  While his service and private medical 
records reflect in-service complaints involving his feet, 
neck, and back, no confirmed diagnoses reflecting disability 
were made.  See e.g., July 2001 health record (right foot 
pain with questionable etiology); May 2002 health record 
(possible left foot tendonitis); April 1997 health record 
(right cervical strain); records from Alpha Medical & Spinal 
Care, LLC (sit-up induced discomfort; upper thorax weakness; 
tight erector spinal and trapezius; thoraco-lumbar myalgia; 
indication of fallen arches in feet).  Moreover, the veteran 
has not submitted any post-service medical evidence to 
establish he has current disability involving his feet, neck 
or back.  In the absence of evidence that the veteran has a 
current diagnosed or identifiable underlying condition 
involving his feet, back and neck, service connection is not 
warranted and the claims must be denied.  See Rabideau, 2 
Vet. App. at 143 (1992); Sanchez-Benitez, 13 Vet. App. at 285 
(1999).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for service 
connection.  See November 2002 letter.  He was later informed 
that the RO would assist him in obtaining additional 
information and evidence; of the responsibilities on both his 
part and VA's in developing the claims; and of the need to 
send any evidence in his possession that pertains to the 
claims.  See September 2003 letter and April 2004 statement 
of the case (SOC).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. At 187.  The Board 
acknowledges that the veteran was not provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection.  There is no prejudice in proceeding 
with the issuance of a final decision, however, as his claims 
are being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical and private treatment 
records were obtained.  The veteran's representative contends 
that appropriate medical examinations should have been 
conducted in conjunction with the veteran's claims.  The 
Board disagrees.  The record does not contain evidence that 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability; thus, 
the veteran does not satisfy the prerequisites of 38 C.F.R. 
§ 3.159(c)(4)(C) (2006).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained, and the veteran indicated that he had no additional 
medical evidence to provide.  See November 2003 response 
form.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for left ankle strain is denied.

Service connection for right foot pain, fallen arches is 
denied.

Service connection for left foot pain, tendonitis, fallen 
arches is denied.

Service connection for cervical strain is denied.

Service connection for left back pain is denied.

Service connection for left hip pain, bursitis, also claimed 
as leg numbness, is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


